Citation Nr: 1812613	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to
posttraumatic stress disorder (PTSD) and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, with confirmed service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama. 

The case was last before the Board in September 2017.  The Board remanded the claim for further development and the case has been returned for further appellate review.


FINDING OF FACT

A May 2014 VA medical opinion from Dr. R.L. establishes that the Veteran's hypertension is related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


ORDER

Service connection for hypertension is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


